Paine, J.
The single question presented in this case is, whether section 40, chap. 79, R. S., has been repealed by subsequent legislation. That section exempted the wages of the employees of railroad companies, and their contractors, from the process of garnishment, unless as much as two months’ wages were due. During the same session of the legislature, by chap. 148, Laws of 1858, found also in the Revised Statutes, p. 799, the exemption was made general as to the wages of all persons. This, we think, repealed the former provision, not because it was inconsistent with it, hut because it was a revision of the whole subject-matter, and therefore a substitute for it. The latter act embraced railroad employees within its terms as well as all other persons. It is, therefore, to be considered as a substitute for the former act, and, in accordance with a familiar principle, repealing it by implication.
This being so, the subsequent amendment limiting the right of such exemption to married persons, or persons having to provide for the entire support of a family, was as applicable to railroad employees as to any other persons.
By the Court. — The judgment is affirmed.